Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-13-2008

Frankel v. Supreme Ct PA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2788




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Frankel v. Supreme Ct PA" (2008). 2008 Decisions. Paper 663.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/663


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     No: 06-2788

                             MARK DAVID FRANKEL,

                                      Appellant

                                            v.

                   SUPREME COURT OF PENNSYLVANIA, et al,

                                       Appellee


                     Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                   (05-CV-01450)
                       District Court: Hon. Legrome D. Davis

                               Submitted July 24, 2008
                         Pursuant to Third Circuit LAR 34.1(a)

                Before: McKEE, FUENTES, and WEIS, Circuit Judges,


MARK DAVID FRANKEL, pro se
1510 Kentwood Lane
York, PA 17403
Counsel for Appellant

MARY BUTLER, ESQ.
Administrative Office of the Pennsylvania Courts
1515 Market Street, Suite 1414
Philadelphia, PA 19102
Counsel for Appellee
                                 (Filed August 13, 2008 )




                                OPINION OF THE COURT




McKee, Circuit Judge.

       Mark David Frankel appeals the district court’s April 4, 2005, April 20, 2005, and

April 27, 2006 orders, which together dismissed the complaint in which he had alleged a

cause of action under 42 U.S.C. § 1983. In that complaint, Frankel alleged that the

Disciplinary Board of the Supreme Court of Pennsylvania, and certain named individuals

violated his Fourteenth Amendment right to procedural due process during disciplinary

proceedings that resulted in his disbarment. We will affirm.

       Inasmuch as we write only for the parties who are familiar with this case, we need

not recite the factual or procedural background of this dispute. We have reviewed the

district court’s thorough and thoughtful memoranda explaining the absence of subject

matter jurisdiction to hear some of Frankel’s claims in federal court, and why the

defendants are entitled to immunity on his remaining claims. The district court’s

memoranda fully and accurately explain why Frankel’s complaint must be dismissed, and

we will affirm substantially for the reasons set forth therein.